                      IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS

IN RE:                                         )   BANKRUPTCY CASE
                                               )
IRENE A. OSORIO SIMONENKO                      )   NO.: 19-29854
                                               )
                                               )   CHAPTER 13
Debtor,                                        )
                                               )   JUDGE: JANET S. BAER

                                                   Hearing: October 01, 2021
                                                   Time: 9:30 a.m.


                  RESPONSE TO DEBTOR’S MOTION TO SELL REAL
                       PROPERTY AND SHORTEN NOTICE

         Now Comes Lakeview Loan Servicing, LLC, by and through undersigned counsel, in

response to Debtor’s Motion to Sell Real Property and Shorten Notice stating as follows:

      1. On October 21, 2019, the Debtor filed the instant bankruptcy petition under Chapter

           13 of the Bankruptcy Code (11 U.S.C. Sec. 1301 et seq.)

      2. The above captioned Chapter 13 was confirmed on January 17, 2020.

      3. Lakeview Loan Servicing, LLC services the first mortgage lien on the real property

           located at 656 Fenwick Lane, South Elgin, IL 60177.

      4. The confirmed plan provides that the Debtor will remit monthly mortgage payments

           directly to Lakeview Loan Servicing, LLC.

      5. Debtor now seek the Court’s authorization to sell the property located at 656 Fenwick

           Lane, South Elgin, IL 60177.

      6. Debtor’s Motion indicates they have a purchase offer in the amount of $315,000.00

           with an anticipated closing date of October 28, 2021.

      7. Lakeview Loan Servicing, LLC is not opposed to Debtor’s Motion to Sell the property
          provided that the mortgage lien is paid in full pursuant to a contemporaneous payoff

          statement secured at the time of closing.

      8. Any sale short of a full payoff will be subject to Lakeview Loan Servicing, LLC’s

          final approval.

      9. Additionally, given the tentative nature of real estate sales, Lakeview Loan Servicing,

          LLC seeks language in the Order stating that closing and receipt of funds will be

          within ninety (90) days from entry of the Order authorizing sale of the property

          located at 656 Fenwick Lane, South Elgin, IL 60177.



      WHEREFORE, Lakeview Loan Servicing, LLC respectfully requests that this Court enter

an Order permitting Debtor to sell the property subject to Lakeview Loan Servicing, LLC being

paid in full, for closing and receipt of funds to be within 90 days, and for such other and further

relief as the Court deems just and proper.



                                              McCalla Raymer Leibert Pierce, LLC

                               By:            /s/Kinnera Bhoopal
                                              Kinnera Bhoopal
                                              Illinois Bar No. 6295897
                                              1 N. Dearborn Suite 1200
                                              Chicago, IL 60602
                                              (312) 348-9088 X5172
                                              Kinnera.Bhoopal@mccalla.com
